DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Yu et al., US PG Pub 2015/0012164 A1 (hereafter Yu).  

Regarding claim 1 where it is disclosed by Yu to have a self-mobile robot as shown in at least figure 3 device labeled 320.  Yu discloses having, “A method of travel control, applicable to a self-mobile device [figure 3 device 320 and paragraphs 13-14], wherein the method comprises: collecting three-dimensional environment information on a travel path of the self-mobile device [at least paragraphs 13-14]; identifying an obstacle area and a type thereof existing 
Regarding claim 2 where it is disclosed by Yu in at least paragraph 47 to have their system being able to detect a slope that the robot is going to encounter in front of it which is sensed based on the 3D information.  The system also as described in at least paragraph 46 is able to use cameras to detect tree stumps and allows the robot to avoid them as it traverse the area in front of it.  The path the robotic device is travelling in is considered to be the travel plan as shown in at least figure 3.  This is read upon by applicants claim to, “A method of travel control, applicable to a self-mobile device, wherein the method comprises: collecting three-dimensional environment information on a travel path of the self-mobile device; identifying an obstacle area and a type thereof existing on the travel path of the self-mobile device based on the three-dimensional environment information; and performing travel control on the self-mobile device for the obstacle area according to the type of the obstacle area.  
Regarding claim 11 which the corresponding system claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 13 which is the corresponding computer program claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and in further view of Kanda et al., US PG Pub 2005/0165508A1 (hereafter Kanda).  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Yu as described above.  However it is not specifically disclosed by Yu to have their system also being able to, “the determining the type of the obstacle area according to the abnormal state of the obstacle area relative to the working plane comprises: if an obstacle protruding out of the working plane exists in the obstacle area, determining the obstacle area to be an area to be climbed over; if a sunken space lower than the working plane exists in the obstacle area, determining the obstacle area to be an area to be stepped down; and if a gap with a same height as the working plane exists in the obstacle area, determining the obstacle area to be an area to be traversed.”  
Kanda is directed to a robotic device that detects different levels in front of it as it moves along a path as shown in at least figure 7.  Kanda discloses their system also, “determining the type of the obstacle area according to the abnormal state of the obstacle area relative to the working plane comprises [figures 7-8 shows the robot detecting a step up and traversing the step up in front of the robot]: if an obstacle protruding out of the working plane exists in the obstacle area [figures 7-8 shows the robot moving over a step up in front of the robot], determining the obstacle area to be an area to be climbed over [figures 7-8]; if a sunken space lower than the working plane exists in the obstacle area, determining the obstacle area to be an area to be stepped down [figures 7-8 where if the robot safely got over the obstacle then it would also be able to get down as it determines that height of the obstacle was safe to climb over as shown in figures]; and if a gap with a same height as the working plane exists in the obstacle area, determining the obstacle area to be an area to be traversed [at least paragraphs 10].”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yu by the teachings of Kanda, where they are both directed to the 
Regarding claim 4 where all the limitations of claim 1 are disclosed by Yu as described above.  Where it is not specifically disclosed by Yu to have their system also, “performing travel control on the self-mobile device for the obstacle area according to the type of the obstacle area comprises: performing the travel control on the self-mobile device for the obstacle area according to the type of the obstacle area in combination with a relative size relationship between the self-mobile device and the obstacle area.”  
Kanda is directed to a robotic device that detects different levels in front of it as it moves along a path as shown in at least figure 7.  Kanda discloses their system also, “performing travel control on the self-mobile device for the obstacle area according to the type of the obstacle area comprises: performing the travel control on the self-mobile device for the obstacle area according to the type of the obstacle area in combination with a relative size relationship between the self-mobile device and the obstacle area [at least paragraphs 71, 73 and 75].”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yu by the teachings of Kanda, where they are both directed to the same field of endeavor of controlling the movement of robotic device when they encounter obstacles.  Where one would have been motivated to modify Yu by the use of a known technique 
Regarding claim 5 where all the limitations of claim 4 are disclosed by Yu and Kanda as described above.  Where it is further disclosed by Kanda in at least paragraphs 71, 73-75 to have their system also, “performing the travel control on the self-mobile device for the obstacle area according to the type of the obstacle area in combination with the relative size relationship between the self-mobile device and the obstacle area comprises: if the type of the obstacle area is an area to be climbed over [at least paragraphs 71, 73-75], calculating a height of an obstacle in the area to be climbed over [at least paragraphs 71, 73-75]; and performing the travel control on the self-mobile device for the area to be climbed over according to a relationship between the height of the obstacle and a first threshold value [at least paragraph 64 describes threshold height], wherein the first threshold value is smaller than or equal to a height of a body of the self-mobile device from a working plane [at least paragraphs 64-66].”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yu by the teachings of Kanda, where they are both directed to the same field of endeavor of controlling the movement of robotic device when they encounter obstacles.  Where one would have been motivated to modify Yu by the use of a known technique to improve similar devices in the same way, as taught by Kanda.  Where in this instance the modification of Yu whom does not specifically have their system move over, across and then down an object as shown by Kanda figure 7-8 where this would have been desirable due to it 
Regarding claim 6 where all the limitations of claim 5 are disclosed by Yu and Kanda as described above.  Where it is further disclosed by Kanda, in at least paragraphs 71 and 73-75, to have, “if the height of the obstacle is greater than or equal to the first threshold value, controlling the self-mobile device to execute an obstacle avoidance operation; and if the height of the obstacle is smaller than the first threshold value, controlling the self-mobile device to climb over the area to be climbed over.”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yu by the teachings of Kanda, where they are both directed to the same field of endeavor of controlling the movement of robotic device when they encounter obstacles.  Where one would have been motivated to modify Yu by the use of a known technique to improve similar devices in the same way, as taught by Kanda.  Where in this instance the modification of Yu whom does not specifically have their system move over, across and then down an object as shown by Kanda figure 7-8 where this would have been desirable due to it allowing the system to be able to traverse areas with difficult terrain and not have to trek long distance around an obstacle when it might be quicker to just go over or thru it.  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Kanda  as applied to claim 4 above, and further in view of Hanaoka et al., US PG Pub 20015/036292 A1 (hereafter Hanaoka).  

Regarding claim 7 where all the limitations of claim 4 are disclosed by Yu and Kanda as described above.  Where it is not specifically disclosed by Yu or Kanda to have their system also, “performing the travel control on the self-mobile device for the obstacle area according to the type of the obstacle area in combination with the relative size relationship between the self-mobile device and the obstacle area comprises: if the type of the obstacle area is an area to be stepped down, calculating a depth of a sunken space in the area to be stepped down; and performing the travel control on the self-mobile device for the area to be stepped down according to a relationship between the depth of the sunken space and a second threshold value, wherein the second threshold value is smaller than or equal to a height of a body of the self-mobile device from a working plane.”  
Hanaoka is directed to an autonomous robotic system that senses its surrounding and can determine there is a step in front of it or a step down in front of it as shown in at least figure 3.  Hanaoka describes, in at least paragraphs 72-74, to have their system being able to, “performing the travel control on the self-mobile device [figure 3 & paragraph 59] for the obstacle area according to the type of the obstacle area in combination with the relative size relationship between the self-mobile device and the obstacle area [at least para. 59] comprises: if the type of the obstacle area is an area to be stepped down, calculating a depth of a sunken space in the area to be stepped down [at least paragraphs 73 & 157 where it describes concave and convex]; and performing the travel control on the self-mobile device for the area to be stepped down according to a relationship between the depth of the sunken space and a second threshold value [at least paragraphs 73, 77 and 157 all describe threshold being used for the detection of a step or a hole in from of the robot as it travels around a space], wherein the second threshold value is smaller than or equal to a height of a body of the self-mobile device from a working plane [at least 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention  was made/file to modify Yu and Kanda by the teachings of Hanaoka, where they are all directed to the same field of endeavor of controlling robots traversing a space and avoid obstacles in that space.  Where one would have been motivated to modify both Yu and Kanda, by the use of a known technique to improve similar devices in the same way, as taught by Hanaoka.  Where in this instance the modification of both Yu and Kanda, whom do not specifically describe their system using thresholds to determine step up or step down in front of the robotic device to aid in preventing the robot from getting stuck on the step up or down based on a threshold which would take in to consideration the step up or down the robotic device could traverse easily and not become stuck, as taught by Hanaoka.  
Regarding claim 8 where all the limitations of claim 7 are disclosed by Yu, Kanda and Hanaoka as described above.  Where it is further disclosed by Hanaoka in at least paragraphs 72-74 to have their system also, “if the depth of the sunken space is greater than or equal to the second threshold value, executing an obstacle avoidance operation; and if the depth of the sunken space is less than the second threshold value, controlling the mobile device to step down to the area to be stepped down to continue working.”  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention  was made/file to modify Yu and Kanda by the teachings of Hanaoka, where they are all directed to the same field of endeavor of controlling robots traversing a space and avoid obstacles in that space.  Where one would have been motivated to modify both Yu and Kanda, by the use of a known technique to improve similar devices in the same way, as taught by .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hanaoka.  

Regarding claim 12 where all the limitations of claim 11 are disclosed by Yu as described above.  Where it is not specifically disclosed by Yu to have their system being a cleaning robot that has a laser at the front end of the robot.  
Hanaoka is directed to a robotic device which uses sensors to detect obstacles around it as it traverses it environment.  Hanaoka in at least the abstract and paragraphs 46-47 describes their system being a cleaning robot.  Hanaoka in at least paragraphs 39-40 describes their robot having a laser to scan the environment.  Hanaoka in at least figure 3 shows the robot that has the laser being at the front end of the robotic cleaning device as it scans the area in front of the robotic device.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Yu by the teachings of Hanaoka, where they are both directed to the same field of endeavor of robotic devices and the control of said devices.  Where one would have been motivated to modify Yu by the use of a known technique to improve a similar device in the same way, as taught by Hanaoka.  Where in this instance the modification .  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 13, which recites “a computer program product” and applicant is claiming a computer program product, but does not explicitly state that the computer program product is on a "non-transitory" computer readable medium. The currently recited language is not permissible under 101 as it may include both transitory and non-transitory computer readable medium (see, e.g., In re Nuijten, Fed. Cir. Sept. 20, 2007) (slip. Op. at 18) ("A transitory, propagating signal ... is not a process, machine, manufacture, or composition of matter. Thus, such a signal cannot be patentable subject matter.").
A computer readable medium typically covers forms of non-transitory tangible media and transitory mediums which are in form of propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01).
Examiner suggests to add "non-transitory" to the preamble of the current claim 13.  
 

Allowable Subject Matter

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/            Primary Examiner, Art Unit 3664